Case 5:21-cv-00027-RWS-CMC Document 8 Filed 04/22/21 Page 1 of 2 PageID #: 55




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 ERIC FLORES,                                     §
                                                  §
                                                  §    CIVIL ACTION NO. 5:21-CV-00027-RWS
                Plaintiff,                        §
                                                  §
 v.                                               §
                                                  §
 US DEPARTMENT OF JUSTICE, TEXAS                  §
 DEPARTMENT OF CORRECTIONS,                       §
 INTERNAL REVENUE SERVICE,                        §
                                                  §
                Defendants.                       §

                                              ORDER

       Plaintiff Eric Flores, an inmate proceeding pro se, filed the above-styled and numbered civil

action complaining of alleged violations of his constitutional rights. The case was referred to the

United States Magistrate Judge in accordance with 28 U.S.C. § 636.

       Plaintiff alleges that prisoners are eligible to receive $40,000.00 stimulus checks under the

CARE Act, but prison officials stole these checks and killed any inmate who complained. The

Magistrate Judge determined these allegations are frivolous and fail to state a claim upon which

relief may be granted. Docket No. 4 (“Report and Recommendation”).

       The Magistrate Judge further noted that Plaintiff’s complaint in this case is one of a lengthy

series of frivolous filings from the Plaintiff. Id. at 2. He has accumulated three strikes within the

meaning of 28 U.S.C. § 1915(g) and therefore cannot proceed in forma pauperis absent a showing

of imminent danger of serious physical injury. In addition, the Fifth Circuit Court of Appeals has

sanctioned Plaintiff a total of $300.00 in two separate cases and barred him from further filings

absent leave of court until he pays the sanctions in full, which he has not done. Id. The Court has
Case 5:21-cv-00027-RWS-CMC Document 8 Filed 04/22/21 Page 2 of 2 PageID #: 56




recently sanctioned Plaintiff further by requiring that any future litigation on Plaintiff’s behalf be

filed by an attorney licensed to practice in the Eastern District of Texas.

          Plaintiff filed objections complaining the facts of his case were not properly adjudicated and

asserting he did not have three strikes. Docket No. 5. Rather, Plaintiff claimed prison officials

fabricated court orders and filed them to make it appear that he had three strikes, and this was done

to prevent a criminal investigation against prison officials for fabricating court orders.

          The Fifth Circuit has stated that “to recount the characteristics and history of this prisoner’s

litigation is to foreshadow what we must do with it.” Vinson v. Texas Board of Corrections, 901

F.2d 474, 475 (5th Cir. 1990). A de novo review demonstrates that the Magistrate Judge’s Report

and .Recommendation was correct and Plaintiff’s objections are entirely without merit. It is

accordingly

          ORDERED that the Plaintiff’s objections are overruled and the Magistrate Judge’s Report

and Recommendation (Docket No. 3) is ADOPTED as the opinion of the District Court. It is

further

          ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE as

frivolous and for failure to state a claim upon which relief may be granted.


          So ORDERED and SIGNED this 22nd day of April, 2021.




                                                               ____________________________________
                                                               ROBERT W. SCHROEDER III
                                                               UNITED STATES DISTRICT JUDGE




                                               Page 2 of 2
